t cc no united_states tax_court bestate of melvine b atkinson deceased christopher j macquarrie executor petitioner v commissioner of internal revenue respondent docket no filed date r determined that the estate was not entitled to deduct the charitable_remainder interest in a_trust that was intended to be a charitable_remainder_annuity_trust crat r challenged the validity of the crat on two bases first that the annual 5-percent minimum distributions were not made as required by sec_664 a i r c and second that sec_664 b i r c will be violated because the trust corpus would have to be invaded to satisfy the estate’s obligation to pay one of the noncharitable secondary beneficiary’s apportioned part of the estate_tax held no charitable deduction is allowable because sec_664 i r c requires that minimum payments be distributed annually from the inception of the crat to certain designated persons and these payments were not made and no portion of a purported crat may be paid to anyone other than designated noncharitable beneficiaries or statutorily -- - acceptable charitable entities and here the trust will be invaded to pay the estate_tax attributable toa portion of the estate received by one of the noncharitable beneficiaries david d aughtry and christopher j macquarrie for petitioner francis c mucciolo for respondent gerber judge respondent determined a deficiency in petitioner’s federal estate_tax in the amount of dollar_figure the deficiency arose in connection with the operation of a charitable_remainder_annuity_trust crat created by decedent the issue for our consideration is whether the trust functioned exclusively as a charitable_remainder_trust from its creation thereby remaining a valid trust so as to qualify the estate for a charitable deduction for the remainder_interest findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference melvine b atkinson decedent died on date at the age of a resident of miami beach florida the executor of her estate christopher j macquarrie macquarrie also resided in florida at the time the petition was filed on date decedent placed stock worth dollar_figure in trust under a document entitled melvine b atkinson charitable_remainder_annuity_trust annuity_trust and named macquarrie as trustee at that time she also created the melvine b atkinson irrevocable_trust administrative trust and placed stock worth dollar_figure in that trust macquarrie was named trustee for this second trust as well on the same day decedent signed her last will and testament will naming macquarrie as personal representative the annuity_trust provided that the trust would pay decedent an annuity equal to percent of the fair_market_value of the assets of the trust as of the date of its creation in equal guarterly payments until her death at least seven quarterly payments of dollar_figure dollar_figure x totaling dollar_figure should have been made to decedent before her death no payments were actually made from the trust account during decedent’s lifetime the value of the trust was not diminished by the 5-percent payments macquarrie was aware that the trust document and the statutes relating to crat’s required that a minimum of percent of the initial fair_market_value be paid out each year and he was aware that decedent was not withdrawing money from the trust no funds were ever transferred to decedent from the trust the amount of dollar_figure representing the amount due to decedent under the trust terms was included as an asset of decedent’s estate upon decedent’s death the trust document provided that the same 5-percent annuity amount was to be distributed amongst q4e- various named individuals secondary beneficiaries but only if those beneficiaries each furnished their share of the funds for payment of federal estate and state_death_taxes for which the trustee might be liable upon atkinson’s death one of those secondary beneficiaries was mary birchfield birchfield who had cared for decedent from until her death as trustee macquarrie informed the secondary beneficiaries of their right to receive an annuity under the trust and of the condition that they must pay the related federal estate and state_death_taxes after notifying the secondary beneficiaries of their need to elect to receive macquarrie moved to compel their election ultimately only birchfield elected to take her share birchfield agreed to take the money but informed macquarrie that the decedent had indicated that she would not be liable for her share of the estate_taxes and that she possessed a notarized document from decedent to that effect she informed macquarrie that she expected to be given the money without paying any estate_tax after increasingly hostile exchanges macquarrie and a second attorney who was also evaluating the administration of the estate decided that it would be in the best interest of the trust to settle birchfield’s claim for the payment of any related taxes macquarrie filed a motion seeking the court’s approval of payment out of the administrative trust for any estate_taxes related to the amount to be paid to birchfield pursuant to the - - annuity_trust the probate judge signed a proposed order to that effect at that time dollar_figure representing the annuity payments due to birchfield accrued from decedent’s death was set_aside for birchfield macquarrie delayed paying the accrued amount to birchfield due to concern over a possible estate audit but motioned the court for approval to distribute the funds before a closing letter was obtained the probate judge ordered that those funds be distributed to birchfield and a payment of dollar_figure was made to birchfield on date four additional payments were made to birchfield towards her 5-percent annuity amount no federal estate or state_death_taxes were paid_by birchfield on the amounts she received it was subsequently determined that funds from the administrative trust were insufficient to pay both the estate_tax attributable to birchfield’s interest and the administration_expenses and retirement of decedent’s debts accordingly it will be necessary to invade the crat to make up the shortfall birchfield died of breast cancer on date at the time of the estate valuation calculation macquarrie had asked for and received an affidavit from birchfield’s doctor stating that birchfield had a less than 5-year life expectancy in accordance with sec_7520 the estate valued the charitable unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s continued -- - remainder_interest from the trust considering the annuity_payment to birchfield based on her normal life expectancy petitioner now asserts that this calculation had been done incorrectly and that a shorter life expectancy should have been used resulting in a greater charitable deduction for the remainder_interest respondent determined that the charitable_remainder_annuity_trust was not a valid crat and that no charitable deduction was available to the estate respondent also determined that several of the estate expenses were improperly deducted because they had not been paid though respondent agrees that several of the deductions are now allowable respondent continues to maintain that the charitable deduction taken by the estate should be disallowed respondent determined that the trust did not continue to function as a charitable_remainder_annuity_trust for two reasons first when it failed to pay the required annual amount to decedent during her life and second when the trust ostensibly agreed to pay money towards the tax_liability on the funds distributed to mary birchfield in accordance with the settlement petitioner maintains that the estate qualifies fora charitable deduction under sec_2055 and that it is entitled to a refund because a greater charitable deduction should have t continued death and all rule references are to the tax_court rules_of_practice and procedure - been allowed in light of the revised actuarial values for birchfield’s annuity opinion the issue before us is whether in its operation decedent’s charitable_remainder_annuity_trust met the statutory requirements so as to qualify for a charitable deduction specifically we consider whether the trust made the statutorily required_payments to decedent during her lifetime and the effect of the trust’s obligation to make payments to the secondary beneficiary after decedent’s death if we decide that the trust was operationally qualified we must then decide the appropriate life expectancy of mary birchfield to decide whether petitioner is entitled toa larger charitable deduction on brief and at trial respondent maintained that the trust failed to qualify as a crat for purposes of sec_2055 and sec_664 because of actions of the trustee and or trustor if the trust is so disqualified sec_2055 precludes the taking of a charitable deduction for the charitable_remainder interest sec_2055 provides for a deduction from the federal gross_estate of an amount equal to the property passing from a decedent to a charitable_organization of the type described in subsection at trial respondent also raised the issue of whether certain expenses of the trust were reasonable after reviewing the pertinent materials we found that the reasonability of the fees was a new issue and therefore could not be raised for the first time at trial though respondent raises the issue again on brief we adhere to our earlier ruling --- - a of the section subsection a includes organizations pursuing religious charitable scientific literary or educational_purposes or fostering amateur sports competition or preventing cruelty to children or animals from which no net_earnings inure to a noncharitable private party and which do not participate in political campaigning see sec_2055 however no deduction shall be allowed if a charity receives a remainder_interest in property and if an interest in the same property also passes to an individual or a noncharitable entity unless the charitable_remainder interest is in a charitable_remainder_annuity_trust a charitable_remainder_unitrust or a pooled_income_fund see sec_2055 a the trust established by decedent purports to be a crat and if it were a gift of trust assets to charity would gualify for the charitable deduction sec_664 contains the definition of a charitable_remainder_annuity_trust a_trust only qualifies as a crat if it pays out a sum certain not less than percent of the initial fair_market_value of the trust assets annually or more freguently to one or more persons for either the lifetime of such person or a term of years not more than years no other_payments besides those described in are paid to or for_the_use_of a person other than an organization described by section --- - c once the payments described in cease the remainder_interest is transferred to or for_the_use_of an organization described in sec_170 or is retained by the trust for such a use and the value of that remainder_interest is at least percent of the initial fair_market_value of the trust assets see sec_664 furthermore the terms of the trust must meet the statutory requirements and the trust must operate within those terms from its creation see sec_1_664-1 a income_tax regs five-percent distribution requirement sec_664 provides for a narrow exception to the general disallowance of deductions for charitable_remainder interests under sec_2055 a in order to qualify all sec_664 requirements for crat’s must be met upon creation and must continue to be met throughout the existence of the crat see sec_1_664-1 income_tax regs one of those requirements is that a minimum payment of percent of the initial fair_market_value of the trust’s assets be distributed each year to the noncharitable beneficiary petitioner argues that this distribution requirement should be set_aside or ignored because it only serves to decrease the charitable_contribution and because decedent had no need for the distribution one of the sec_170 describes organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster amateur sports competition or for the prevention of cruelty to children or animals -- - primary reasons for sec_2055 and sec_664 was to ensure that any amount set_aside for charity was not diminished by payments to noncharitable beneficiaries the trust here however provides for four potential secondary beneficiaries who could have survived decedent and elected to receive payments that could have reduced the amount due to charity an expressed focus of congress in enacting the 5-percent distribution requirement was to prevent a charitable_remainder_trust from being used to circumvent the current income distribution reguirements imposed on private_foundations see s rept 1969_3_cb_423 if there were no such requirement a charitable_remainder_trust could be used to accumulate trust income tax-free while a private_foundation would remain limited in the amount of income it might accumulate see id though the terms of the annuity_trust met the letter of the statutory requirement providing for distributions equal to percent annually the trust did not operate in accordance with those terms petitioner bears the burden_of_proof in this matter including the burden of substantiation see rule a petitioner has presented no persuasive evidence that checks for the percent annuity ever existed or were ever sent to decedent purportedly macquarrie remitted checks to decedent that were not cashed however there is no record of canceled or uncanceled checks nor did petitioner present any evidence demonstrating a gap in the check sequence though macquarrie testified that he made copies of checks written on the trust account no such copies were presented to evidence these alleged payments on the other hand we do have evidence that no payments were ever actually consummated before decedent’s death the trust was never diminished by any payments during decedent’s life because the trust value was undiminished and no transfer of funds occurred operationally the trust did not meet the express percent requirement of the statute and cannot qualify for treatment as a charitable_remainder_trust accordingly sec_2055 applies and the estate is not entitled to a deduction for the bequest of a charitable split-interest ’ petitioner alternatively argues that the trust should not be disqualified as a crat for the lack of payments to decedent because the failure of action took place during the trustor’s lifetime petitioner argues that sec_1_664-1 income_tax regs allows for crat’s created inter_vivos to ignore all of the requirements established by sec_664 until the moment of the additional failure of the trust attributable to the payments to the secondary beneficiary when coupled with the more technical percent rule makes respondent’s position that the trust failed operationally more compelling see infra pp death petitioner argues that under this provision of the regulation the trust did not come into being until the date of decedent’s death and therefore no prior violation of the crat requirements could disqualify the trust petitioner’s position overlooks that this provision of the regulation is inapplicable to the trust involved here--an irrevocable_trust established and funded by decedent during her lifetime the application of this provision of the regulation as reflected in its terms and illustrated by the accompanying examples see sec_1_664-1 income_tax regs is confined to testamentary trusts funded for the first time after the grantor’s death in the present case the trust is deemed created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust see sec_1_664-1 income_tax regs here sec_1_664-1 income_tax regs provides rules applicable to testamentary transfers--- deferral of annuity or unitrust_amount notwithstanding subparagraph of this paragraph and sec_1_664-2 and sec_1_664-3 for purposes of sec_2055 and sec_2016 a charitable_remainder_trust shall be deemed created at the date of death of the decedent even though the trust is not funded until the end of a reasonable period of administration or settlement if the obligation to pay the annuity or unitrust_amount with respect to the property passing in trust at the death of the decedent begins as of the date of death of the decedent even though the requirement to pay such amount is deferred in accordance with the rules provided in this subparagraph decedent irrevocably relinquished ownership of the trust assets during her lifetime when she signed the trust documents stating that she was transferring the property to the trust on date the crat was created on that date and was to function as a crat from that day forward as required in the regulations see id the regulation providing for a deemed creation date upon the death of a trustor does not apply to an operating inter_vivos_trust that is to continue after the death of the grantor though only mentioned in passing by petitioner we also note that reformation of the trust pursuant to sec_2055 would not be an available remedy to petitioner sec_2055 provides that a_trust or will may be reformed if it was improperly created and yet conforms to the crat requirements the definition of qualified_reformation demonstrates that the reformation is meant to address only those problems arising in the documentation of the trust sec_2055 b defines qualified_reformation as a change_of governing instrument by reformation amendment construction or otherwise the legislative_history indicates that reformation under sec_2055 was created to address problems in trust creation as follows the bill provides a permanent rule permitting reformation of governing instruments of charitable split-interest_trusts which do not meet the requirements of the act rules staff of the senate comm on finance 98th cong 2d sess explanation of provisions approved by the committee on date s prt vol i pincite comm print here the trust was validly formulated and its terms were within the statutory threshold requirements accordingly reformation is not needed to rewrite incorrect terms the operational failure cannot be corrected by reformation therefore the concept of reformation has no application here payments to birchfield in addition to the failure in operation that occurred when no payments were made to decedent in accordance with the trust terms the trust is disqualified from being a crat because it will be necessary to invade the trust to satisfy the obligations of the estate which include the estate and death taxes apportionable to mary birchfield’s beneficial_interest in the trust the estate bears the responsibility for those tax_payments as discussed earlier the funds in the administrative trust are not sufficient to pay decedent’s debts the administration_expenses and estate and death taxes the shortfall will have to come out of the trust corpus pursuant to sec_664 no amount of the trust other than the annuity may be paid to or for_the_use_of any person other than an organization described in sec_170 because the trust corpus will be invaded to pay expenses or debts of the estate including estate_taxes a substantial part of the trust funds may be diverted from the charitable_remainder this is an additional - - reason for concluding that the trust failed to function exclusively as a crat from the date of its creation see sec_1_664-1 example income_tax regs reservation of power to pay grantor’s debts precludes qualification as crat see also revrul_82_128 1982_2_cb_71 ruling that a_trust does not qualify as a charitable_remainder_trust and no deduction is allowable under sec_170 and sec_2522 of the code if it is possible that federal estate and state_death_taxes may be payable from the trust assets we need not address the valuation of birchfield’s life interest and any correlated value of the remainder_interest at the time the payments were made out of the trusts to and on behalf of birchfield the estate did not qualify for the exception to sec_2055 a and thus was not entitled to any charitable deduction for the remainder_interest in the trust on brief respondent states that several deductions previously disallowed will now be allowed although the deductions were not identified at trial respondent questioned whether certain expenses were properly deducted due to uncertainty about whether they had been actually paid testimony about payment of the expense was received in evidence on brief respondent did not address the issue of payment and accordingly we consider this issue to have been waived or -- - conceded see 84_tc_693 affd without published opinion 798_f2d_917 4th cir to reflect the foregoing decision will be entered under rule
